Case 0:20-cv-60719-WPD Document 120 Entered on FLSD Docket 07/06/2021 Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                                Case Number: 20-cv-60719-WPD

   ITAMAR MEDICAL LTD.,

          Plaintiff,
   v.

   ECTOSENSE NV and VIRTUOX, INC.,

         Defendant.
   ________________________________________/

                           ORDER GRANTING MOTIONS TO AMEND;
                           DENYING AS MOOT MOTION TO STRIKE

          THIS CAUSE is before the Court upon Plaintiff’s Unopposed Motion for Leave to File

   Third Amended Complaint [DE 119] (“Motion to Amend Complaint”) and Defendant VirtuOx’s

   Motion to Dismiss the Second Amended Complaint [DE 114] (“Motion to Dismiss”). The Court

   has considered the Motion to Amend Complaint and the Motion to Dismiss and is otherwise

   fully advised in the premises.

          Accordingly, it is ORDERED AND ADJUDGED as follows:

          1. Plaintiff’s Motion to Amend Complaint [DE 119] is GRANTED. Plaintiff shall

              separately refile the Third Amended Complaint on or before July 9, 2021.

          2. Defendant VirtuOx’s Motion to Dismiss [DE 114] is DENIED as moot and without

              prejudice.

          DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,

   this 6th day of July, 2021.
Case 0:20-cv-60719-WPD Document 120 Entered on FLSD Docket 07/06/2021 Page 2 of 2




   Copies furnished to:
   Counsel of Record
